Van Brunt, P. J.
Little need be added to the opinion rendered by Mr. Justice Barrett upon the return of the order to show cause why the relator should not be punished for contempt. We think that it is therein conclusively established that a petit jury is a body directly and immediately a constituent part of the court, and the petit jury room an adjunct to the court, and that the petit jury is as much a part of the court as the judge, himself, who presides. The judge is not the court, the court-room is not the court, the jury-*325room is not the court, nor is the petit jury the court, but the court consists of all these combined; and, wherever any constituent part of the court is engaged in the prosecution of the business of the court according to law, there the court is present. It might as well be said that a contempt committed before a judge holding a court, and conducting the business devolved upon the court by law in the absence of the jury, is not committed in the immediate view and presence of the court because of the absence of the jury,—a constituent part of the court,—as to say that a contempt committed in the presence of the jury, while they are engaged in performing the functions devolved upon them by law, and which must be performed out of the sight and hearing of the judge or anybody else, is not committed in the immediate view and presence of the court. It seems to us to be clear that any disorderly, contemptuous, or insolent behavior committed in the presence of any one of the constituent parts of the court, while engaged in the business devolved upon it by law, must be a contempt committed in the immediate view and presence of the court. If the presence of the judge is essential to the commission of a contempt, we can see no reason why the presence of the jury is not equally indispensable, because each are necessary, constituent parts of the court, and each have functions which may in the one case, and must in the other, be performed without the presence of both. It would seem that the provisions of law regulating criminal contempts were intended to protect the court, during the whole and each and every part of its sittings, from disorderly, contemptuous, or insolent behavior.
There is another point, however, raised by the relator, which requires, perhaps, a more extended consideration, not because there is any doubt as to the disposition which should be made of the question, but in order that the facts may distinctly appear. It is urged that the relator could not be a second time placed in jeopardy for the same offense, under the same provision of law. The facts attending the commission of the contempt seem to be as follows: There had been on trial, proceeding for several days, before the court of oyer and terminer, a criminal action which had excited considerable public attention. The trial had so far progressed that the evidence had been finished, the counsel had summed up, the court had charged the jury, and the jury retired to the jury-room for deliberation. The judge presiding at the trial had left the bench, and was awaiting the deliberations of the jury in another room in the court-house. After the jury had been deliberating for a period of about two and a half hours, and had written a communication to the presiding judge requesting some further instructions in regard to the law, the jurors discovered the relator, a reporter of one of the daily newspapers, concealed behind some curtains in the jury-room, where he had, .prior to the entry of the jury into the jury-room, secreted himself for the purpose of taking notes of their deliberations, and publishing the same in the newspaper which he represented. Immediately upon this discovery the jurors called in one of the officers of the court who had charge of the jury and delivered this person into his custody. The officer immediately notified the judge, who returned to the court-room; and the relator was brought before him. He was questioned by the judge, and was ordered to deliver up the notes which he had taken of the deliberations of the jury, an'd did so. He was requested to promise not to publish any of the deliberations of the jury, which he refused to do. He was then discharged from custody, and published that which he bad thus stolen. Subsequently an order to show cause was issued by the said judge, why he should not be punished for a criminal contempt. The relator presented affidavits denying that he had committed any contempt, or intended to commit any. After consideration, the relator was adjudged guilty of a criminal contempt, and a commitment was issued by the court of oyer and terminer, directing the sheriff of the county of Hew York to hold him in custody in the common jail for 30 days, and, in default of payment of a fine of $250, for 30 days addi*326t-ional. Upon the hearing of the order to show cause, the relator objected that he had already been arraigned and discharged for the same alleged offense; also, that the act which he was charged with did not constitute a criminal contempt under the provisions relative thereto, and that the court had no jurisdiction of the premises. It is undoubtedly true that a person cannot be a second time placed in jeopardy for the same offense, under the same provision of law; and it is urged upon the part of the relator that the first proceedings, however summary, -were as fully complete in themselves, and as thorough proceedings to punish for the alleged offense, as though they had been conducted with all the formalities of a trial before a jury, and a consequent dismissal. This proposition we think to be entirely erroneous. There was no trial at all. The relator was brought before the court in order that the court might make an inquiry into the disturbance which had arisen, and by which the deliberations of the jury had been interfered with. It was necessary for the court to ascertain whether such a condition of affairs had arisen as to preclude the jury from the further consideration of the questions which had been committed to them for decision. All that the court did in the investigation which it conducted was to ascertain the facts, and determine whether those facts called upon it then and there to act; and, if so, what action was necessary. The judge, upon ascertaining the facts, released the relator from custody because he was of the opinion that he had no jurisdiction to act, in the then position of the case; and, when proof was presented before the judge upon which he could call upon the relator to answer, he did so call, and, the relator having been guilty of a flagrant contempt, he was punished therefor. The judge in no manner determined, in a proceeding of which he had entertained jurisdiction, that the relator should not be punished. All that he determined was that in the then condition of the case he was not in a position to adjudicate thereon, and the relator was permitted to depart. It is true that the judge said to the relator that, if he had taken any notes, “I direct you to produce them, and, if you refuse, I will then act;” but nothing was said as to what action could or would be taken. The statement of the learned judge in regard to the decision in the Munsell Case was a mere expression of opinion, not an adjudication. It could not possibly be an adjudication, unless he had acquired jurisdiction of the relator, and passed upon his offense. The relator, therefore, was not put in jeopardy by reason of the proceedings taken upon the night when his disgraceful action was discovered.
It is true that section 10 of the Code of Civil Procedure states that a contempt committed in the presence of the court may be punished summarily, but it does not say that it must be so punished, or that, although the offense has been so committed in the presence, of the court, but the judge has failed to see the same, he must proceed without proofs or process. The fallacy upon which the whole of this point rests seems to be that an offense cannot be committed in the presence of the court if the judge does not see it, and cannot assert the facts in his warrant of commitment, of his own knowledge, that the offense had been committed. Suppose, for example, that during the progress of a trial, while the judge is on the bench and the jury in its seat, a communication is made to one of the jurymen which the judge does not see, but of which he is informed. Can he commit the offender without some proof of the commission of the offense? And yet even the most critical would say that this offense was committed in his immediate presence, and still he would be entirely unable to certify, of his own knowledge, that the offense had been committed. It would be necessary that he should have proof, and he is entitled to time to have the proof presented before him in a legal and formal manner.
Our attention is called to the difference between the definitions of a “criminal contempt” given in the Penal Code and the Code of Civil Procedure. In both a criminal contempt is defined to be disorderly or contemptuous behavior *327committed during the sitting of the court, in its immediate view and presence, and directly tending to interrupt its proceedings, or impair the respect due to its authority. In the Penal Code is contained the further definition: “Behavior of the like character committed in the presence of * * * a jury while actually sitting for the trial of a cause, or upon an inquest or other proceeding authorized by law.” Section 143. This subdivision does not appear in the Code of Civil Procedure, and it is urged that it was the intention of the legislature to withdraw such conduct from the consideration of the courts as a criminal contempt. But, giving the broadest interpretation possible to the subdivision, what the first clause cited of this provision was intended to mean is not entirely apparent, because it is difficult to see how a contempt could be committed in the presence of a jury, while actually sitting for the trial of a cause, without being committed in the presence of the court, which is provided for in the previous subdivision, as juries do notsit in the trial of causes in the absence of the court. If the Code of Civil Procedure had been passed after the Penal Code, the argument might, perhaps, have had some force. But the Code of Civil Procedure was passed first, and the right to punish contempts committed in the presence of the jury depended upon the well-accepted construction that as the jury were a part of the court, con-tempts committed before them were committed in the presence of the court. In the Penal Code the codifiers seem to have attempted, without much success, to leave no possible ground for argument, so far as that Code was concerned, that the jury, in its deliberations, was not a part of the court. It was by no means an expression of the legislative intent or the legislative opinion that such commitment did not come within the provisions of subdivision I, § 8, of the Code of Civil Procedure.
Upon the whole case, therefore, it seems to us that the court had jurisdiction to punish the relator for the contempt which he had committed, and that the writ of certiorari should be dismissed with costs. All concur.